DETAILED ACTION
	In RCE filed on 08/05/2022 Claims 1-13 are pending. Claims 1-11 are currently amended. Claims 12-13 are newly added. Claims 1-13 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the limitations of independent claims 1 and 12-13. Specifically, the prior art does not teach or suggest a die assembly to engage a tray, the die assembly comprising: at least one duct through which a gas passes, the at least one duct being duct is integrated within/provided by1 at least one of the part of first sides and the pair of second sides.
The closest prior art, DE 102011075602 A1 (“Rainer”), teaches a die assembly to engage a tray having a periphery and that receives a powder that is engaged by the die assembly to form a cavity in the powder in which a product having a configuration is formed ([0002- 0003] and Figs. 1- 5), the assembly comprising: a body (2) of generally rectangular configuration (Fig. 1 and [0021]) including: a pair of first sides that are generally parallel and transversely spaced, and a pair of second sides that are generally parallel and transversely spaced and that extend between the pair of first sides, with the pair of first sides and the pair of second sides surrounding a central area (Fig. 1 and [0038] teach walls 2e, 2f, 2g, 2h of the mold box 2 surrounding a central area as claimed); a support portion extending across the central area and being fixed to the pair of first sides and the pair of second sides (Fig. 3 and [0048- 0049] display stamp board A in a lowered stamp position fixed to the sides of the mold box 2); at least one mould member (individual stamps of stamp board A) fixed to the support portion (2) such that, when the tray is engaged by the die assembly, the at least one mold member presses into the powder to form at least one cavity in the powder (Fig. 3 displays the individual stamps projecting from stamp board A; [0002- 0003] teaches stamps of the stamp board A used to produce molding powder depressions in the molding box 2).
However, Rainer teaches nozzles located at a distance from the die assembly (Figs. 4-5 nozzles 16-17) and suction gaps/nozzles (7-10, 7a-10a) located below side walls (2e, 2f, 2g, 2h). Rainer does not teach a duct through which gas passes, where the duct is integrated within/provided by at least one of the pair of first side walls and the air of second sides. Thus, Rainer does not teach or suggest all limitations of claims 1 and 12-13.
See also USP 2163580, USP 3128800, US 2011/0045155 A1, WO 2017043961 A1, USP 2818822, and USP 6242028. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 “provided by” is interpreted as something which is a result of a condition. Here, the duct(s) are a part of either of the pairs of sides and thus are “provided by” the respective sides.